Title: From George Washington to John Hancock, 9 July 1777
From: Washington, George
To: Hancock, John



Sir
Head Qrs Morris Town July 9th 1777.

The inclosed Copy of a Letter from the Commissary General of provisions & the information you will receive from Majr Hoops will convince Congress of the distress & confusion prevailing in that Department.

Without something is done in aid of Mr Trumbull immediately, this Army must be disbanded—If the present difficulties continue, it is impossible it can exist. I entreat Congress to take the matter under their most early consideration and to make such provision as the exigency & importance of the case demands. I know not but we shall be obliged to move in the course of a few Hours, when from the situation of things in this line, we shall have more to dread than from the Enemy. I have the Honor to be with great respect Sir Yr Most Obedt servant

Go: Washington

